Order modified by providing that items III, IV and V be stricken out of the original order for examination; item III being unnecessary in view of the admission contained in the answer of the plaintiff’s discharge by the defendant. As to items IV and V, the proper time for such an examination will be when the plaintiff’s right to a reformation of the contract of hiring shall be established. As so modified the order is affirmed, without costs Settle order on notice. Present — Clarke, P. J., Dowling, Smith, Page and Philbin, JJ.